


110 HRES 571 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 571
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Health Center Week in order to raise awareness of health services provided by
		  community, migrant, public housing, and homeless health centers, and for other
		  purposes.
	
	
		Whereas community, migrant, public housing, and homeless
			 health centers are nonprofit, community owned and operated health providers and
			 are vital to the Nation’s communities;
		Whereas there are more than 1,000 such health centers
			 serving more than 15,000,000 people in over 3,600 communities;
		Whereas such health centers are found in urban and rural
			 communities in all 50 States, the District of Columbia, Puerto Rico, Guam, and
			 the Virgin Islands;
		Whereas such health centers have provided cost-effective,
			 high-quality health care to the Nation’s poor and medically underserved
			 (including the working poor, the uninsured, and many high-risk and vulnerable
			 populations), acting as a vital safety net in the Nation’s health delivery
			 system;
		Whereas these health centers provide care to 1 of every 7
			 uninsured individuals, 1 of every 9 Medicaid beneficiaries, 1 of every 7 people
			 of color, and 1 of every 9 rural Americans, all of whom would otherwise lack
			 access to health care;
		Whereas these health centers are engaged with other
			 innovative programs in primary and preventive care to reach out to over 621,000
			 homeless persons and more than 709,000 farm workers;
		Whereas these health centers make health care responsive
			 and cost-effective by integrating the delivery of primary care with aggressive
			 outreach, patient education, transportation, translation, and enabling support
			 services;
		Whereas these health centers increase the use of
			 preventive health services such as immunizations, Pap smears, mammograms, and
			 glaucoma screenings;
		Whereas in communities served by these health centers,
			 infant mortality rates have been reduced over the past 4 years even as infant
			 mortality rates across the country have risen;
		Whereas these health centers are built by community
			 initiative, and run by the patients they serve;
		Whereas Federal grants provide seed money empowering
			 communities to find partners and resources to recruit doctors and needed health
			 professionals;
		Whereas Federal grants on average contribute 25 percent of
			 such a health center’s budget, with the remainder provided by State and local
			 governments, Medicare, Medicaid, private contributions, private insurance, and
			 patient fees;
		Whereas there are more than 100 health centers that
			 receive no Federal grant funding, yet continue to serve their communities
			 regardless of their patients’ ability to pay;
		Whereas all health centers tailor their services to fit
			 the special needs and priorities of their communities, working together with
			 schools, businesses, churches, community organizations, foundations, and State
			 and local governments;
		Whereas all health centers contribute to the health and
			 well-being of their communities by keeping children healthy and in school and
			 helping adults remain productive and on the job;
		Whereas all health centers encourage citizen participation
			 and provide jobs for nearly 100,000 community residents; and
		Whereas the designation of the week of August 5, 2007, as
			 National Health Center Week would raise awareness of the health
			 services provided by all health centers: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Health Center Week; and
			(2)requests that the President issue a
			 proclamation calling upon the people of the United States to observe the week
			 with appropriate ceremonies and activities.
			
